Case 2:17-cv-08937-DMG-FFM Document 127 Filed 03/24/20 Page 1 of 2 Page ID #:1755



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10                               WESTERN DIVISION
  11   CRYTEK GMBH,                   ) Case No.: CV 17-8937-DMG (FFMx)
                                      )
  12                      Plaintiff,  ) ORDER RE DISMISSAL OF ACTION
                                      )
  13            v.                    ) [126]
                                      )
  14   CLOUD IMPERIUM GAMES CORP. )
       and ROBERTS SPACE INDUSTRIES )
  15   CORP.,                         )
                                      )
  16                      Defendants. )
                                      )
  17                                  )
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:17-cv-08937-DMG-FFM Document 127 Filed 03/24/20 Page 2 of 2 Page ID #:1756



   1       Pursuant to the joint stipulation between the parties, and for good cause shown,
   2       IT IS HEREBY ORDERED that:
   3       (1) The above-captioned action is dismissed with prejudice.
   4       (2) The parties are to bear their own respective attorneys’ fees and costs.
   5
   6 DATED: March 24, 2020                  _______________________________
                                            DOLLY M. GEE
   7                                        UNITED STATES DISTRICT JUDGE
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
